[bofa.gif]
Exhibit 10.6


LOAN AGREEMENT


This Agreement dated as of March 25, 2010, is between Bank of America, N.A. (the
"Bank") and California First Leasing Corporation (the "Borrower").


1.             FACILITY NO. 1:  LINE OF CREDIT AMOUNT AND TERMS


1.1           Line of Credit Amount.


(a)
During the availability period described below, the Bank will provide a line of
credit to the Borrower.  The amount of the line of credit (the "Facility No. 1
Commitment") is Fifteen Million and 00/100 Dollars ($15,000,000.00).



(b)
This is a revolving line of credit.  During the availability period, the
Borrower may repay principal amounts and reborrow them.



(c)
The Borrower agrees not to permit the principal balance outstanding to exceed
the Facility No. 1 Commitment.  If the Borrower exceeds this limit, the Borrower
will immediately pay the excess to the Bank upon the Bank's demand.



1.2           Availability Period.  The line of credit is available between the
date of this Agreement and March 31, 2011, or such earlier date as the
availability may terminate as provided in this Agreement (the "Facility No. 1
Expiration Date").


The availability period for this line of credit will be considered renewed if
and only if the Bank has sent to the Borrower a written notice of renewal for
the line of credit (the "Renewal Notice").  If this line of credit is renewed,
it will continue to be subject to all the terms and conditions set forth in this
Agreement except as modified by the Renewal Notice.  If this line of credit is
renewed, the term "Expiration Date" shall mean the date set forth in the Renewal
Notice as the Expiration Date and the same process for renewal will apply to any
subsequent renewal of this line of credit.  A renewal fee may be charged at the
Bank's option.  The amount of the renewal fee will be specified in the Renewal
Notice.


1.3           Repayment Terms.


(a)
The Borrower will pay interest on March 31, 2010, and then on the same day of
each month thereafter until payment in full of any principal outstanding under
this facility.



(b)
The Borrower will repay in full any principal, interest or other charges
outstanding under this facility no later than the Facility No. 1 Expiration
Date.  Any interest period for an optional interest rate (as described below)
shall expire no later than the Facility No. 1 Expiration Date.



1.4           Interest Rate.


(a)
The interest rate is a rate per year equal to the BBA LIBOR Daily Floating Rate
plus 2 percentage point(s).



(b)
The BBA LIBOR Daily Floating Rate is a fluctuating rate of interest which can
change on each banking day.  The rate will be adjusted on each banking day to
equal the British Bankers Association LIBOR Rate ("BBA LIBOR") for U.S. Dollar
deposits for delivery on the date in question for a one month term beginning on
that date.  The Bank will use the BBA LIBOR Rate as published by Reuters (or
other commercially available source providing quotations of BBA LIBOR as
selected by the Bank from time to time) as determined at approximately 11:00
a.m. London time two (2) London Banking Days prior to the date in question, as
adjusted from time to time in the Bank's sole discretion for reserve
requirements, deposit insurance assessment rates and other regulatory costs.  If
such rate is not available at such time for any reason, then the rate will be
determined by such alternate method as reasonably selected by the Bank.  A
"London Banking Day" is a day on which banks in London are open for business and
dealing in offshore dollars.



1.5           Optional Interest Rates.  Instead of the interest rate based on
the rate stated in the paragraph entitled "Interest Rate" above, the Borrower
may elect the optional interest rates listed below for this Facility No. 1
during interest periods agreed to by the Bank and the Borrower.  The optional
interest rates shall be subject to the terms and conditions described later in
this Agreement.  Any principal amount bearing interest at an optional rate under
this Agreement is referred to as a "Portion."  The following optional interest
rates are available:
 
 
1

--------------------------------------------------------------------------------

 

 
(a)
The LIBOR Rate plus 2 percentage point(s).



2.             OPTIONAL INTEREST RATES


2.1           Optional Rates. Each optional interest rate is a rate per year.
Interest will be paid on March 31, 2010, and then on the same day of each month
thereafter until payment in full of any principal outstanding under this
Agreement.  No Portion will be converted to a different interest rate during the
applicable interest period. Upon the occurrence of an event of default under
this Agreement, the Bank may terminate the availability of optional interest
rates for interest periods commencing after the default occurs.  At the end of
each interest period, the interest rate will revert to the rate stated in the
paragraph(s) entitled "Interest Rate" above, unless the  Borrower has designated
another optional interest rate for the Portion.


2.2           LIBOR Rate.  The election of LIBOR Rates shall be subject to the
following terms and requirements:


(a)
The interest period during which the LIBOR Rate will be in effect will be one
month, two months, three months, six months or twelve months.  The first day of
the interest period must be a day other than a Saturday or a Sunday on which
banks are open for business in New York and London and dealing in offshore
dollars (a "LIBOR Banking Day").  The last day of the interest period and the
actual number of days during the interest period will be determined by the Bank
using the practices of the London inter-bank market.



(b)
Each LIBOR Rate portion will be for an amount not less than One Hundred Thousand
and 00/100 Dollars ($100,000.00).



(c)
The "LIBOR Rate" means the interest rate determined by the following
formula.  (All amounts in the calculation will be determined by the Bank as of
the first day of the interest period.)



LIBOR Rate =  London Inter-Bank Offered Rate
                      (1.00 - Reserve Percentage)


Where,


 
(i)
"London Inter-Bank Offered Rate" means for any applicable interest period, the
rate per annum equal to the British Bankers Association LIBOR Rate ("BBA
LIBOR"), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as selected by the Bank from time to time) at
approximately 11:00 a.m. London time two (2) London Banking Days before the
commencement of the interest period for U.S. Dollar deposits (for delivery on
the first day of such interest period) with a term equivalent to such interest
period.  If such rate is not available at such time for any reason then the rate
for that interest period will be determined by such alternate method as
reasonably selected by the Bank.  A "London Banking Day" is a day on which banks
in London are open for business and dealing in offshore dollars.



 
(ii)
"Reserve Percentage" means the total of the maximum reserve percentages for
determining the reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency Liabilities, as defined in Federal Reserve Board
Regulation D, rounded upward to the nearest 1/100 of one percent.  The
percentage will be expressed as a decimal, and will include, but not be limited
to, marginal, emergency, supplemental, special, and other reserve percentages.



(d)
The Borrower shall irrevocably request a LIBOR Rate Portion no later than 12:00
noon Pacific time on the LIBOR Banking Day preceding the day on which the London
Inter-Bank Offered Rate will be set, as specified above.  For example, if there
are no intervening holidays or weekend days in any of the relevant locations,
the request must be made at least three days before the LIBOR Rate takes effect.



(e)
The Bank will have no obligation to accept an election for a LIBOR Rate Portion
if any of the following described events has occurred and is continuing:



 
(i)
Dollar deposits in the principal amount, and for periods equal to the interest
period, of a LIBOR Rate Portion are not available in the London inter-bank
market; or

 
 
2

--------------------------------------------------------------------------------

 
 
(ii)           The LIBOR Rate does not accurately reflect the cost of a LIBOR
Rate Portion.


(f)
Each prepayment of a LIBOR Rate Portion, whether voluntary, by reason of
acceleration or otherwise, will be accompanied by the amount of accrued interest
on the amount prepaid and a prepayment fee as described below.  A "prepayment"
is a payment of an amount on a date earlier than the scheduled payment date for
such amount as required by this Agreement.



(g)
The prepayment fee shall be in an amount sufficient to compensate the Bank for
any loss, cost or expense incurred by it as a result of the prepayment,
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Portion
or from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by the Bank in connection with the foregoing.  For purposes of this paragraph,
the Bank shall be deemed to have funded each Portion by a matching deposit or
other borrowing in the applicable interbank market, whether or not such Portion
was in fact so funded.



3.             FEES AND EXPENSES


3.1           Fees.


(a)
Unused Commitment Fee.  The Borrower agrees to pay a fee on any difference
between the Facility No. 1 Commitment and the amount of credit it actually uses,
determined by the daily amount of credit outstanding during the specified
period.  The fee will be calculated at 0.5% per year.



This fee is due on March 31, 2010, and on the same day of each following quarter
until the expiration of the availability period.


(b)
Waiver Fee.  If the Bank, at its discretion, agrees to waive or amend any terms
of this Agreement, the Borrower will, at the Bank's option, pay the Bank a fee
for each waiver or amendment in an amount advised by the Bank at the time the
Borrower requests the waiver or amendment.  Nothing in this paragraph shall
imply that the Bank is obligated to agree to any waiver or amendment requested
by the Borrower.  The Bank may impose additional requirements as a condition to
any waiver or amendment.



(c)
Late Fee.  To the extent permitted by law, the Borrower agrees to pay a late fee
in an amount not to exceed two percent (2%) of any payment that is more than
fifteen (15) days late.  The imposition and payment of a late fee shall not
constitute a waiver of the Bank's rights with respect to the default.



3.2           Expenses.  The Borrower agrees to immediately repay the Bank for
expenses that include, but are not limited to, filing, recording and search
fees, appraisal fees, title report fees, and documentation fees.


3.3           Reimbursement Costs.


(a)
The Borrower agrees to reimburse the Bank for any expenses it incurs in the
preparation of this Agreement and any agreement or instrument required by this
Agreement.  Expenses include, but are not limited to, reasonable attorneys'
fees, including any allocated costs of the Bank's in-house counsel to the extent
permitted by applicable law.



4.             DISBURSEMENTS, PAYMENTS AND COSTS
 
4.1           Disbursements and Payments.


(a)
Each payment by the Borrower will be made in U.S. Dollars and immediately
available funds by debit to a deposit account as described in this Agreement or
otherwise authorized by the Borrower.  For payments not made by direct debit,
payments will be made by mail to the address shown on the Borrower's statement
or at one of the Bank's banking centers in the United States, or by such other
method as may be permitted by the Bank.



(b)
The Bank may honor instructions for advances or repayments given by the Borrower
(if an individual), or by any one of the individuals authorized to sign loan
agreements on behalf of the Borrower, or any other individual designated by any
one of authorized signers (each an "Authorized Individual").

 
 
3

--------------------------------------------------------------------------------

 
 
(c)
For any payment under this Agreement made by debit to a deposit account, the
Borrower will maintain sufficient immediately available funds in the deposit
account to cover each debit.  If there are insufficient immediately available
funds in the deposit account on the date the Bank enters such debit authorized
by this Agreement, the Bank may reverse the debit.



(d)
Each disbursement by the Bank and each payment by the Borrower will be evidenced
by records kept by the Bank.  In addition, the Bank may, at its discretion,
require the Borrower to sign one or more promissory notes.



(e)
Prior to the date each payment of principal and interest and any fees from the
Borrower becomes due (the "Due Date"), the Bank will mail to the Borrower a
statement of the amounts that will be due on that Due Date (the "Billed
Amount").  The calculations in the bill will be made on the assumption that no
new extensions of credit or payments will be made between the date of the
billing statement and the Due Date, and that there will be no changes in the
applicable interest rate.  If the Billed Amount differs from the actual amount
due on the Due Date (the "Accrued Amount"), the discrepancy will be treated as
follows:

 
 

 
(i)
If the Billed Amount is less than the Accrued Amount, the Billed Amount for the
following Due Date will be increased by the amount of the discrepancy.  The
Borrower will not be in default by reason of any such discrepancy.

 
 

(ii)   
If the Billed Amount is more than the Accrued Amount, the Billed Amount for the
following Due Date will be decreased by the amount of the discrepancy.




 
Regardless of any such discrepancy, interest will continue to accrue based on
the actual amount of principal outstanding without compounding.  The Bank will
not pay the Borrower interest on any overpayment.



4.2           Telephone and Telefax Authorization.


(a)
The Bank may honor telephone or telefax instructions for advances or repayments
given, or purported to be given, by any one of the Authorized Individuals.



(b)
Advances will be deposited in and repayments will be withdrawn from account
number CA - 14588-26988 owned by California First Leasing Corporation or such
other of the Borrower's accounts with the Bank as designated in writing by the
Borrower.



(c)
The Borrower will indemnify and hold the Bank harmless from all liability, loss,
and costs in connection with any act resulting from telephone or telefax
instructions the Bank reasonably believes are made by any Authorized
Individual.  This paragraph will survive this Agreement's termination, and will
benefit the Bank and its officers, employees, and agents.



4.3           Direct Debit.


(a)
The Borrower agrees that on the Due Date the Bank will debit the Billed Amount
from deposit account number CA - 14588-26988   owned by California First Leasing
Corporation or such other of the Borrower's accounts with the Bank as designated
in writing by the Borrower (the "Designated Account").



(b)
The Borrower may terminate this direct debit arrangement at any time by sending
written notice to the Bank at the address specified at the end of this
Agreement.  If the Borrower terminates this arrangement, then the principal
amount outstanding under this Agreement will at the option of the Bank bear
interest at a rate per annum which is  0.5 percentage point(s) higher than the
rate of interest otherwise provided under this Agreement.



4.4           Banking Days.  Unless otherwise provided in this Agreement, a
banking day is a day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close, or are in fact closed, in the state
where the Bank's lending office is located, and, if such day relates to amounts
bearing interest at an offshore rate (if any), means any such day on which
dealings in dollar deposits are conducted among banks in the offshore dollar
interbank market.  All payments and disbursements which would be due on a day
which is not a banking day will be due on the next banking day.  All payments
received on a day which is not a banking day will be applied to the credit on
the next banking day.


4.5           Interest Calculation.  Except as otherwise stated in this
Agreement, all interest and fees, if any, will be computed on the basis of a
360-day year and the actual number of days elapsed.  This results in more
interest or a higher fee than if a 365-day year is used.  Installments of
principal which are not paid when due under this Agreement shall continue to
bear interest until paid.
 
 
4

--------------------------------------------------------------------------------

 
 
4.6           Default Rate.  Upon the occurrence of any default or after
maturity or after judgment has been rendered on any obligation under this
Agreement, all amounts outstanding under this Agreement, including any interest,
fees, or costs which are not paid when due, will at the option of the Bank bear
interest at a rate which is 2.0 percentage point(s) higher than the rate of
interest otherwise provided under this Agreement.  This may result in
compounding of interest.  This will not constitute a waiver of any default.


5.             CONDITIONS
 
Before the Bank is required to extend any credit to the Borrower under this
Agreement, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Bank, including any items
specifically listed below.


5.1           Authorizations.  If the Borrower or any guarantor is anything
other than a natural person, evidence that the execution, delivery and
performance by the Borrower and/or such guarantor of this Agreement and any
instrument or agreement required under this Agreement have been duly authorized.


5.2           Governing Documents.  If required by the Bank, a copy of the
Borrower's organizational documents.


5.3           Guaranties.  Guaranties signed by California First National
Bancorp ("California First National Bancorp").


5.4           Good Standing.  Certificates of good standing for the Borrower
from its state of formation and from any other state in which the Borrower is
required to qualify to conduct its business.


5.5           Subordination Agreements.  Subordination agreements in favor of
the Bank signed by California First National Bancorp.


5.6           Insurance.  Evidence of insurance coverage, as required in the
"Covenants" section of this Agreement.


6.             REPRESENTATIONS AND WARRANTIES


When the Borrower signs this Agreement, and until the Bank is repaid in full,
the Borrower makes the following representations and warranties.  Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:


6.1           Formation.  If the Borrower is anything other than a natural
person, it is duly formed and existing under the laws of the state or other
jurisdiction where organized.


6.2           Authorization.  This Agreement, and any instrument or agreement
required hereunder, are within the Borrower's powers, have been duly authorized,
and do not conflict with any of its organizational papers.


6.3           Enforceable Agreement.  This Agreement is a legal, valid and
binding agreement of the Borrower, enforceable against the Borrower in
accordance with its terms, and any instrument or agreement required hereunder,
when executed and delivered, will be similarly legal, valid, binding and
enforceable.


6.4           Good Standing.  In each state in which the Borrower does business,
it is properly licensed, in good standing, and, where required, in compliance
with fictitious name statutes.


6.5           No Conflicts.  This Agreement does not conflict with any law,
agreement, or obligation by which the Borrower is bound.


6.6           Financial Information.  All financial and other information that
has been or will be supplied to the Bank is sufficiently complete to give the
Bank accurate knowledge of the Borrower's (and any guarantor's) financial
condition, including all material contingent liabilities.  Since the date of the
most recent financial statement provided to the Bank, there has been no material
adverse change in the business condition (financial or otherwise), operations,
properties or prospects of the Borrower (or any guarantor).  If the Borrower is
comprised of the trustees of a trust, the foregoing representations shall also
pertain to the trustor(s) of the trust.


 
5

--------------------------------------------------------------------------------

 
 
6.7           Lawsuits.  There is no lawsuit, tax claim or other dispute pending
or threatened against the Borrower which, if lost, would impair the Borrower's
financial condition or ability to repay the loan, except as have been disclosed
in writing to the Bank.


6.8           Permits, Franchises.  The Borrower possesses all permits,
memberships, franchises, contracts and licenses required and all trademark
rights, trade name rights, patent rights, copyrights and fictitious name rights
necessary to enable it to conduct the business in which it is now engaged.


6.9           Other Obligations.  The Borrower is not in default on any
obligation for borrowed money, any purchase money obligation or any other
material lease, commitment, contract, instrument or obligation, except as have
been disclosed in writing to the Bank.


6.10         Tax Matters.  The Borrower has no knowledge of any pending
assessments or adjustments of its income tax for any year and all taxes due have
been paid, except as have been disclosed in writing to the Bank.


6.11         No Event of Default.  There is no event which is, or with notice or
lapse of time or both would be, a default under this Agreement.


6.12         Insurance.  The Borrower has obtained, and maintained in effect,
the insurance coverage required in the "Covenants" section of this Agreement.


7.             COVENANTS


The Borrower agrees, so long as credit is available under this Agreement and
until the Bank is repaid in full:


7.1           Use of Proceeds.


(a)  
To use the proceeds of Facility No. 1 only for working capital including funding
of leases.

 
(b)
The proceeds of the credit extended under this Loan Agreement may not be used
directly or indirectly to purchase or carry any "margin stock" as that term is
defined in Regulation U of the Board of Governors of the Federal Reserve System,
or extend credit to or invest in other parties for the purpose of purchasing or
carrying any such "margin stock," or to reduce or retire any indebtedness
incurred for such purpose.



7.2           Financial Information.  To provide the following financial
information and statements in form and content acceptable to the Bank, and such
additional information as requested by the Bank from time to time.  The Bank
reserves the right, upon written notice to the Borrower, to require the Borrower
to deliver financial information and statements to the Bank more frequently than
otherwise provided below, and to use such additional information and statements
to measure any applicable financial covenants in this Agreement.


(a)
Within one hundred twenty (120) days of the fiscal year end, the annual
financial statements of the Borrower, certified and dated by an authorized
financial officer.  These financial statements may be company-prepared.



(b)
Within one hundred twenty (120) days of the fiscal year end, the annual
financial statements of California First  National Bancorp.  These financial
statements must be audited (with an opinion satisfactory to the Bank) by a
Certified Public Accountant acceptable to the Bank.  The statements shall be
prepared on a consolidated basis and unaudited for consolidating.



(c)
Within sixty (60) days of the period's end, quarterly financial statements of
the Borrower, certified and dated by an authorized financial officer.  These
financial statements may be company-prepared.



(d)
Within sixty (60) days of the period's end, quarterly financial statements of
California First National Bancorp.  These financial statements must be reviewed
by a Certified Public Accountant acceptable to the Bank.  The statements shall
be prepared on a consolidated and consolidating basis.



(e)
Within one hundred twenty (120) days of the end of each fiscal year and within
sixty (60) days of the end of each quarter, a compliance certificate of the
Borrower signed by an authorized financial officer, and setting forth (i) the
information and computations (in sufficient detail) to establish compliance with
all financial covenants at the end of the period covered by the financial
statements then being furnished and (ii) whether there existed as of the date of
such financial statements and whether there exists as of the date of the
certificate, any default under this Agreement applicable to the party submitting
the information and, if any such default exists, specifying the nature thereof
and the action the party is taking and proposes to take with respect thereto.

 
 
6

--------------------------------------------------------------------------------

 
 
(f)
Financial projections for California First National Bancorp and Borrower
covering a time period acceptable to the Bank and specifying the assumptions
used in creating the projections.  The projections shall be provided to the Bank
no less often than 120 days after the end of each fiscal year.



7.3           Tangible Net Worth.  To maintain on a consolidated basis Tangible
Net Worth equal to at least Seventy-Five Million and 00/100 Dollars
($75,000,000.00).


"Tangible Net Worth" means the value of total assets (including leaseholds and
leasehold improvements and reserves against assets but excluding goodwill,
patents, trademarks, trade names, organization expense, unamortized debt
discount and expense, capitalized or deferred research and development costs,
deferred marketing expenses, and other like intangibles, and monies due from
affiliates, officers, directors, employees, shareholders, members or managers)
less total liabilities, including but not limited to accrued and deferred income
taxes, but excluding the non-current portion of Subordinated Liabilities.


''Subordinated Liabilities'' means liabilities subordinated to the Borrower's
obligations to the Bank in a manner acceptable to the Bank in its sole
discretion.


7.4           Profitability.  To maintain on a consolidated basis a positive net
income before taxes and extraordinary items at least Six Million and 00/100
Dollars ($6,000,000.00), but excluding interest expense paid on intercompany
notes for each quarterly accounting period.  This positive net income will be
calculated at the end of each fiscal quarter, using the results    of the
twelve-month period ending with that reporting period.


7.5           Bank as Principal Depository.  To maintain the Bank or one of its
affiliates as its principal depository bank, including for the maintenance of
business, cash management, operating and administrative deposit accounts.


7.6           Other Debts.  Not to have outstanding or incur any direct or
contingent liabilities or lease obligations (other than those to the Bank), or
become liable for the liabilities of others, without the Bank's written consent.
This does not prohibit:


(a)           Acquiring goods, supplies, or merchandise on normal trade credit.


(b)           Endorsing negotiable instruments received in the usual course of
business.


(c)           Obtaining surety bonds in the usual course of business.


(d)           Liabilities, lines of credit and leases in existence on the date
of this Agreement disclosed in writing to the Bank.


(e)           Additional debts and lease obligations for the acquisition of
fixed assets, to the extent permitted elsewhere in this Agreement.


(f)           Additional lease obligations in connection with obtaining office
space required for valid business purposes.


(g)           Sales of Borrower's Account Receivable and Receivable
Securitization where the recourse against the Borrower is not greater than 15%
of the face amount of such receivables.


(h)           No-recourse debt related to the discounting of operating and
capital leases.


(i)           Additional indebtedness from the Borrower to California First
National Bancorp.


7.7          Other Liens.  Not to create, assume, or allow any security interest
or lien (including judicial liens) on property the Borrower now or later owns,
except:


(a)           Liens and security interests in favor of the Bank.


(b)           Liens for taxes not yet due or being contested in good faith in
appropriate proceedings.


(c)           Liens outstanding on the date of this Agreement disclosed in
writing to the Bank.
 
 
7

--------------------------------------------------------------------------------

 
 
(d)           Additional purchase money security interests in assets acquired
after the date of this Agreement, if the total principal amount of debts secured
by such liens does not exceed Five Hundred Thousand Dollars ($500,000.00) at any
one time.


(e)           Liens which are made in connection with and as a part of
non-recourse debt transactions relating to discounting of operating and capital
leases.


(f)           Mechanic's, workmen's, materialmen's, landlord's, carriers', or
other like liens in the ordinary and normal course of business with respect to
obligations which are not due or which are being contested in good faith.


7.8
Maintenance of Assets.



(a)           Not to sell, assign, lease, transfer or otherwise dispose of any
part of the Borrower's business or the Borrower's assets except in the ordinary
course of the Borrower's business.


(b)           Not to sell, assign, lease, transfer or otherwise dispose of any
assets for less than fair market value, or enter into any agreement to do so.


(c)           Not to enter into any sale and leaseback agreement covering any of
its fixed assets.


(d)           To maintain and preserve all rights, privileges, and franchises
the Borrower now have.


(e)           To make any repairs, renewals, or replacements to keep the
Borrower's properties in good working condition.


7.9           Investments.  Not to have any existing, or make any new,
investments in any individual or entity, or make any capital contributions or
other transfers of assets to any individual or entity, except for:


(a)
Existing investments disclosed to the Bank in writing.



(b)
Investments in the Borrower's current subsidiaries.



(c)
Investments in any of the following:



 
(i)
certificates of deposit;



 
(ii)
U.S. treasury bills and other obligations of the federal government;



 
(iii)
readily marketable securities (including commercial paper, but excluding
restricted stock and stock subject to the provisions of Rule 144 of the
Securities and Exchange Commission).



7.10         Loans.  Not to make any loans, advances or other extensions of
credit to any individual or entity, except for:


(a)
Existing extensions of credit disclosed to the Bank in writing.



(b)
Extensions of credit to the Borrower's current subsidiaries.



(c)
Extensions of credit in the nature of accounts receivable or notes receivable
arising from the sale or lease of goods or services in the ordinary course of
business to non-affiliated entities.



7.11         Change of Management.  Not to make any substantial change in the
present executive or management personnel of the Borrower.


7.12         Change of Ownership.  Not to cause, permit, or suffer any change in
capital ownership such that there is a change of more than twenty-five percent
(25%) in the direct or indirect capital ownership of the Borrower.


7.13
Additional Negative Covenants.  Not to, without the Bank's written consent:



(a)           Enter into any consolidation, merger, or other combination, or
become a partner in a partnership, a member of a joint venture, or a member of a
limited liability company.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Acquire or purchase a business or its assets.


(c)           Engage in any business activities substantially different from the
Borrower's present business.


(d)           Liquidate or dissolve the Borrower's business.


(e)           Purchase or enter into any agreement for the bulk purchase of
leases.


7.14         Notices to Bank.  To promptly notify the Bank in writing of:


(a)
Any lawsuit over Two Million and 00/100 Dollars ($2,000,000.00) against the
Borrower or any Obligor.



(b)
Any substantial dispute between any governmental authority and the Borrower or
any Obligor.



(c)
Any event of default under this Agreement, or any event which, with notice or
lapse of time or both, would constitute an event of default.



(d)
Any material adverse change in the Borrower's Obligor's business condition
(financial or otherwise), operations, properties or prospects, or ability to
repay the credit.



(e)
Any change in the Borrower's or any Obligor's name, legal structure, principal
residence (for an individual), state of registration (for a registered entity),
place of business, or chief executive office if the Borrower or any Obligor has
more than one place of business.



For purposes of this Agreement, "Obligor" shall mean any guarantor, or any party
pledging collateral to the Bank, or, if the Borrower is comprised of the
trustees of a trust, any trustor.


7.15         Insurance.


(a)
General Business Insurance.  To maintain insurance satisfactory to the Bank as
to amount, nature and carrier covering property damage (including loss of use
and occupancy) to any of the Borrower's properties, business interruption
insurance, public liability insurance including coverage for contractual
liability, product liability and workers' compensation, and any other insurance
which is usual for the Borrower's business.  Each policy shall provide for at
least 30 days prior notice to the Bank of any cancellation thereof.



7.16         Compliance with Laws.  To comply with the laws (including any
fictitious or trade name statute), regulations, and orders of any government
body with authority over the Borrower's business.  The Bank shall have no
obligation to make any advance to the Borrower except in compliance with all
applicable laws and regulations and the Borrower shall fully cooperate with the
Bank in complying with all such applicable laws and regulations.


7.17         ERISA Plans.  Promptly during each year, to pay and cause any
subsidiaries to pay contributions adequate to meet at least the minimum funding
standards under ERISA with respect to each and every Plan; file each annual
report required to be filed pursuant to ERISA in connection with each Plan for
each year; and notify the Bank within ten (10) days of the occurrence of any
Reportable Event that might constitute grounds for termination of any capital
Plan by the Pension Benefit Guaranty Corporation or for the appointment by the
appropriate United States District Court of a trustee to administer any
Plan.  "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time.  Capitalized terms in this paragraph shall have the
meanings defined within ERISA.


7.18         Books and Records.  To maintain adequate books and records.


7.19         Audits.  To allow the Bank and its agents to inspect the Borrower's
properties and examine, audit, and make copies of books and records at any
reasonable time.  If any of the Borrower's properties, books or records are in
the possession of a third party, the Borrower authorizes that third party to
permit the Bank or its agents to have access to perform inspections or audits
and to respond to the Bank's requests for information concerning such
properties, books and records.


 
9

--------------------------------------------------------------------------------

 
 
7.20         Cooperation.  To take any action reasonably requested by the Bank
to carry out the intent of this Agreement.


 8.            DEFAULT AND REMEDIES


If any of the following events of default occurs, the Bank may do one or more of
the following: declare the Borrower in default, stop making any additional
credit available to the Borrower, and require the Borrower to repay its entire
debt immediately and without prior notice.  If an event which, with notice or
the passage of time, will constitute an event of default has occurred and is
continuing, the Bank has no obligation to make advances or extend additional
credit under this Agreement.  In addition, if any event of default occurs, the
Bank shall have all rights, powers and remedies available under any instruments
and agreements required by or executed in connection with this Agreement, as
well as all rights and remedies available at law or in equity.  If an event of
default occurs under the paragraph entitled  "Bankruptcy," below, with respect
to the Borrower, then the entire debt outstanding under this Agreement will
automatically be due immediately.


8.1           Failure to Pay.  The Borrower fails to make a payment under this
Agreement when due.


8.2           Other Bank Agreements.  Any default occurs under any other
agreement the Borrower (or any Obligor) or any of the Borrower's related
entities or affiliates has with the Bank or any affiliate of the Bank.


8.3           Cross-default.  Any default occurs under any agreement in
connection with any credit the Borrower (or any Obligor) or any of the
Borrower's related entities or affiliates has obtained from anyone else or which
the Borrower (or any Obligor) or any of the Borrower's related entities or
affiliates has guaranteed in the amount of Five Hundred Thousand and 00/100
Dollars ($500,000.00) or more in the aggregate.


8.4           False Information.  The Borrower or any Obligor has given the Bank
false or misleading information or representations.


8.5           Bankruptcy.  The Borrower, any Obligor, or any general partner of
the Borrower or of any Obligor files a bankruptcy petition, a bankruptcy
petition is filed against any of the foregoing parties, or the Borrower, any
Obligor, or any general partner of the Borrower or of any Obligor makes a
general assignment for the benefit of creditors.


8.6           Receivers.  A receiver or similar official is appointed for a
substantial portion of the Borrower's or any Obligor's business, or the business
is terminated, or, if any Obligor is anything other than a natural person, such
Obligor is liquidated or dissolved.


8.7           Judgments.  Any judgments or arbitration awards are entered
against the Borrower or any Obligor, or the Borrower or any Obligor enters into
any settlement agreements with respect to any litigation or arbitration, in an
aggregate amount of Two Million and 00/100 Dollars ($2,000,000.00) or more in
excess of any insurance coverage.


8.8           Government Action.  Any government authority takes action that the
Bank believes materially adversely affects the Borrower's or any Obligor's
financial condition or ability to repay.


8.9           Default under Related Documents.  Any default occurs under any
guaranty, subordination agreement, security agreement, deed of trust, mortgage,
or other document required by or delivered in connection with this Agreement or
any such document is no longer in effect, or any guarantor purports to revoke or
disavow the guaranty.


8.10         ERISA Plans.  Any one or more of the following events occurs with
respect to a Plan of the Borrower subject to Title IV of ERISA, provided such
event or events could reasonably be expected, in the judgment of the Bank, to
subject the Borrower to any tax, penalty or liability (or any combination of the
foregoing) which, in the aggregate, could have a material adverse effect on the
financial condition of the Borrower:


(a)
A reportable event shall occur under Section 4043(c) of ERISA with respect to a
Plan.



(b)
Any Plan termination (or commencement of proceedings to terminate a Plan) or the
full or partial withdrawal from a Plan by the Borrower or any ERISA Affiliate.



8.11         Other Breach Under Agreement.  A default occurs under any other
term or condition of this Agreement not specifically referred to in this
Article.  This includes any failure or anticipated failure by the Borrower (or
any other party named in the Covenants section) to comply with the financial
covenants set forth in this Agreement, whether such failure is evidenced by
financial statements delivered to the Bank or is otherwise known to the Borrower
or the Bank.
 
 
10

--------------------------------------------------------------------------------

 
 
9.             ENFORCING THIS AGREEMENT; MISCELLANEOUS
 
9.1           GAAP.  Except as otherwise stated in this Agreement, all financial
information provided to the Bank and all financial covenants will be made under
generally accepted accounting principles, consistently applied.


9.2           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of California.  To the extent that the Bank has
greater rights or remedies under federal law, whether as a national bank or
otherwise, this paragraph shall not be deemed to deprive the Bank of such rights
and remedies as may be available under federal law.


9.3           Successors and Assigns.  This Agreement is binding on the
Borrower's and the Bank's successors and assignees.  The Borrower agrees that it
may not assign this Agreement without the Bank's prior consent.  The Bank may
not sell participations in or assign this loan without the Borrower's prior
written consent; provided, however, that the Bank may assign this loan to an
affiliate without obtaining such consent.  The Bank may exchange information
about the Borrower (including, without limitation, any information regarding any
hazardous substances) with actual or potential participants or assignees.  If a
participation is sold or the loan is assigned, the purchaser will have the right
of set-off against the Borrower.


9.4           Dispute Resolution Provision.  This paragraph, including the
subparagraphs below, is referred to as the "Dispute Resolution Provision."  This
Dispute Resolution Provision is a material inducement for the parties entering
into this agreement.


(a)
This Dispute Resolution Provision concerns the resolution of any controversies
or claims between the parties, whether arising in contract, tort or by statute,
including but not limited to controversies or claims that arise out of or relate
to: (i) this agreement (including any renewals, extensions or modifications); or
(ii) any document related to this agreement (collectively a "Claim").  For the
purposes of this Dispute Resolution Provision only, the term "parties" shall
include any parent corporation, subsidiary or affiliate of the Bank involved in
the servicing, management or administration of any obligation described or
evidenced by this agreement.



(b)
At the request of any party to this agreement, any Claim shall be resolved by
binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the "Act").  The Act will apply even though this agreement provides
that it is governed by the law of a specified state.



(c)
Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
("AAA"), and the terms of this Dispute Resolution Provision.  In the event of
any inconsistency, the terms of this Dispute Resolution Provision shall
control.  If AAA is unwilling or unable to (i) serve as the provider of
arbitration or (ii) enforce any provision of this arbitration clause, the Bank
may designate another arbitration organization with similar procedures to serve
as the provider of arbitration.



(d)
The arbitration shall be administered by AAA and conducted, unless otherwise
required by law, in any U.S. state where real or tangible personal property
collateral for this credit is located or if there is no such collateral, in the
state specified in the governing law section of this agreement.  All Claims
shall be determined by one arbitrator; however, if Claims exceed Five Million
Dollars ($5,000,000), upon the request of any party, the Claims shall be decided
by three arbitrators.  All arbitration hearings shall commence within ninety
(90) days of the demand for arbitration and close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing.  However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days.  The arbitrator(s) shall provide a concise written
statement of reasons for the award.  The arbitration award may be submitted to
any court having jurisdiction to be confirmed and have judgment entered and
enforced.



(e)
The arbitrator(s) will give effect to statutes of limitation in determining any
Claim and may dismiss the arbitration on the basis that the Claim is barred. For
purposes of the application of any statutes of limitation, the service on AAA
under applicable AAA rules of a notice of Claim is the equivalent of the filing
of a lawsuit.  Any dispute concerning this arbitration provision or whether a
Claim is arbitrable shall be determined by the arbitrator(s), except as set
forth at subparagraph (j) of this Dispute Resolution Provision.  The
arbitrator(s) shall have the power to award legal fees pursuant to the terms of
this agreement.

 
 
11

--------------------------------------------------------------------------------

 
 
(f)
The procedure described above will not apply if the Claim, at the time of the
proposed submission to arbitration, arises from or relates to an obligation to
the Bank secured by real property.  In this case, all of the parties to this
agreement must consent to submission of the Claim to arbitration.



(g)
To the extent any Claims are not arbitrated, to the extent permitted by law the
Claims shall be resolved in court by a judge without a jury, except any Claims
which are brought in California state court shall be determined by judicial
reference as described below.



(h)
Any Claim which is not arbitrated and which is brought in California state court
will be resolved by a general reference to a referee (or a panel of referees) as
provided in California Code of Civil Procedure Section 638.  The referee (or
presiding referee of the panel) shall be a retired Judge or Justice.  The
referee (or panel of referees) shall be selected by mutual written agreement of
the parties.  If the parties do not agree, the referee shall be selected by the
Presiding Judge of the Court (or his or her representative) as provided in
California Code of Civil Procedure Section 638 and the following related
sections.  The referee shall determine all issues in accordance with existing
California law and the California rules of evidence and civil procedure. The
referee shall be empowered to enter equitable as well as legal relief, provide
all temporary or provisional remedies, enter equitable orders that will be
binding on the parties and rule on any motion which would be authorized in a
trial, including without limitation motions for summary judgment or summary
adjudication . The award that results from the decision of the referee(s) will
be entered as a judgment in the court that appointed the referee, in accordance
with the provisions of California Code of Civil Procedure Sections 644(a) and
645.  The parties reserve the right to seek appellate review of any judgment or
order, including but not limited to, orders pertaining to class certification,
to the same extent permitted in a court of law.



(i)
This Dispute Resolution Provision does not limit the right of any party to: (i)
exercise self-help remedies, such as but not limited to, setoff; (ii) initiate
judicial or non-judicial foreclosure against any real or personal property
collateral; (iii) exercise any judicial or power of sale rights, or (iv) act in
a court of law to obtain an interim remedy, such as but not limited to,
injunctive relief, writ of possession or appointment of a receiver, or
additional or supplementary remedies.  The filing of a court action is not
intended to constitute a waiver of the right of any party, including the suing
party, thereafter to require submittal of the Claim to arbitration or judicial
reference.



(j)
Any arbitration, judicial reference or trial by a judge of any Claim will take
place on an individual basis without resort to any form of class or
representative action (the "Class Action Waiver").  Regardless of anything else
in this Dispute Resolution Provision, the validity and effect of the Class
Action Waiver may be determined only by a court or referee and not by an
arbitrator.  The parties to this Agreement acknowledge that the Class Action
Waiver is material and essential to the arbitration of any disputes between the
parties and is nonseverable from the agreement to arbitrate Claims. If the Class
Action Waiver is limited, voided or found unenforceable, then the parties'
agreement to arbitrate shall be null and void with respect to such proceeding,
subject to the right to appeal the limitation or invalidation of the Class
Action Waiver.  The Parties acknowledge and agree that under no circumstances
will a class action be arbitrated.



(k)
By agreeing to binding arbitration or judicial reference, the parties
irrevocably and voluntarily waive any right they may have to a trial by jury as
permitted by law in respect of any Claim.  Furthermore, without intending in any
way to limit this Dispute Resolution Provision, to the extent any Claim is not
arbitrated or submitted to judicial reference, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury to the extent
permitted by law in respect of such Claim.  This waiver of jury trial shall
remain in effect even if the Class Action Waiver is limited, voided or found
unenforceable.  WHETHER THE CLAIM IS DECIDED BY ARBITRATION, BY JUDICIAL
REFERENCE, OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE
EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY
TO THE EXTENT PERMITTED BY LAW.



9.5           Severability; Waivers.  If any part of this Agreement is not
enforceable, the rest of the Agreement may be enforced.  The Bank retains all
rights, even if it makes a loan after default.  If the Bank waives a default, it
may enforce a later default.  Any consent or waiver under this Agreement must be
in writing.


9.6           Attorneys' Fees.  The Borrower shall reimburse the Bank for any
reasonable costs and attorneys' fees incurred by the Bank in connection with the
enforcement or preservation of any rights or remedies under this Agreement and
any other documents executed in connection with this Agreement, and in
connection with any amendment, waiver, "workout" or restructuring under this
Agreement.  In the event of a lawsuit or arbitration proceeding, the prevailing
party is entitled to recover costs and reasonable attorneys' fees incurred in
connection with the lawsuit or arbitration proceeding, as determined by the
court or arbitrator.  In the event that any case is commenced by or against the
Borrower under the Bankruptcy Code (Title 11, United States Code) or any similar
or successor statute, the Bank is entitled to recover costs and reasonable
attorneys' fees incurred by the Bank related to the preservation, protection, or
enforcement of any rights of the Bank in such a case.  As used in this
paragraph, "attorneys' fees" includes the allocated costs of the Bank's in-house
counsel.
 
 
12

--------------------------------------------------------------------------------

 
 
9.7           One Agreement.  This Agreement and any related security or other
agreements required by this Agreement, collectively:


(a)
represent the sum of the understandings and agreements between the Bank and the
Borrower concerning this credit;



(b)
replace any prior oral or written agreements between the Bank and the Borrower
concerning this credit; and



(c)
are intended by the Bank and the Borrower as the final, complete and exclusive
statement of the terms agreed to by them.



In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail.  Any reference in any
related document to a "promissory note" or a "note" executed by the Borrower and
dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.


9.8           Indemnification.  The Borrower will indemnify and hold the Bank
harmless from any loss, liability, damages, judgments, and costs of any kind
relating to or arising directly or indirectly out of (a) this Agreement or any
document required hereunder, (b) any credit extended or committed by the Bank to
the Borrower hereunder, and (c) any litigation or proceeding related to or
arising out of this Agreement, any such document, or any such credit.  This
indemnity includes but is not limited to attorneys' fees (including the
allocated cost of in-house counsel).  This indemnity extends to the Bank, its
parent, subsidiaries and all of their directors, officers, employees, agents,
successors, attorneys, and assigns.  This indemnity will survive repayment of
the Borrower's obligations to the Bank.  All sums due to the Bank hereunder
shall be obligations of the Borrower, due and payable immediately without
demand.


9.9           Notices.  Unless otherwise provided in this Agreement or in
another agreement between the Bank and the Borrower, all notices required under
this Agreement shall be personally delivered or sent by first class mail,
postage prepaid, or by overnight courier, to the addresses on the signature page
of this Agreement, or sent by facsimile to the fax numbers listed on the
signature page, or to such other addresses as the Bank and the Borrower may
specify from time to time in writing.  Notices and other communications shall be
effective (i) if mailed, upon the earlier of receipt or five (5) days after
deposit in the U.S. mail, first class, postage prepaid, (ii) if telecopied, when
transmitted, or (iii) if hand-delivered, by courier or otherwise (including
telegram, lettergram or mailgram), when delivered.


9.10         Headings.  Article and paragraph headings are for reference only
and shall not affect the interpretation or meaning of any provisions of this
Agreement.


9.11         Counterparts.  This Agreement may be executed in as many
counterparts as necessary or convenient, and by the different parties on
separate counterparts each of which, when so executed, shall be deemed an
original but all such counterparts shall constitute but one and the same
agreement.


9.12         Borrower Information; Reporting to Credit Bureaus.  The Borrower
authorizes the Bank at any time to verify or check any information given by the
Borrower to the Bank, check the Borrower's credit references, verify employment,
and obtain credit reports.  The Borrower agrees that the Bank shall have the
right at all times to disclose and report to credit reporting agencies and
credit rating agencies such information pertaining to the Borrower and/or all
guarantors as is consistent with the Bank's policies and practices from time to
time in effect.


9.13         Prior Agreement Superseded.  This Agreement supersedes the Loan
Agreement entered into as of January 20, 2006, between the Bank and the
Borrower, and any credit outstanding thereunder shall be deemed to be
outstanding under this Agreement.


 
13

--------------------------------------------------------------------------------

 


This Agreement is executed as of the date stated at the top of the first page.
 

   
Bank:
     
Bank of America, N.A.
         
By:
  /s/ Moises Roque Jr.

  Authorized Signer  
 
 

 

                 
Borrower:
       
California First Leasing Corporation
             
By:
  /s/ S. Leslie Jewett  
Name:
  S. Leslie Jewett  
Title:
  CFO  





           
Address where notices to California First Leasing Corporation are to be sent:
 
Address where notices to the Bank are to be sent:
     
18201 Von Karman Ave Ste 800
Irvine, CA 92612-1092
US
 
Doc Retention - GCF
CT2-515-BB-03
70 Batterson Park Road
Farmington, CT  06032
                 







Federal law requires Bank of America, N.A. (the "Bank") to provide the
following notice.  The notice is not part of the foregoing agreement or
instrument and may not be altered.  Please read the notice carefully.


(1)           USA PATRIOT ACT NOTICE


Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account or obtains a
loan.  The Bank will ask for the Borrower's legal name, address, tax ID number
or social security number and other identifying information.  The Bank may also
ask for additional information or documentation or take other actions reasonably
necessary to verify the identity of the Borrower, guarantors or other related
persons.




14


